Title: To John Adams from Joseph Ward, 10 May 1809
From: Ward, Joseph
To: Adams, John



Most Respected Sir
Boston May 10th, 1809

Your Letter of the 15th April I have had the honor to receive; and have read it over and over again with great pleasure. I cannot let go the pleasing hope, that future historians may record with truth & impartiality, the glorious deeds of our revolutionary Patriots, whose preeminent merit in founding our Nation, and framing our System of Government,  entitles them to the gratitude and is a bright & commanding example for all ages to come. If they shall not have wisdom & virtue enough to record the illustrious deeds of the founders of this rising empire—they must be morally dead while they animally live. Ever pride, should stimulate them to render illustrious & preeminently wise in the view of the world the founders of their national greatness. It will in some degree reflect honor upon themselves. He that does not feel a pride in the great men his Country has produced, is “lower than unborn.”—
“The lying documents” which party spirit produces, and which crowd into our newspapers, will I trust go down to oblivion with the scum of all scurvy times; while in the records of the Revolution and the great Actors will be found. If newspapers of the present & past times are to be the guide of future historians, they must live to the age of Methuselah, to read them. But guided by commonsense, they may go to the authentic records of the Revolution, & the formation and early administration of the federal government, for information; equally disregarding the partial pamphlets newspapers & Mrs Warren’s history.
I observed the illiberal false and rascally publication of Sparticus. Knowing the assertions were false, I wrote some remarks upon them, & sent the same to the editors of the Gazette for publication; but it seems my remarks did not relish—& were not given to the public. The like fate happened to some remarks I sent to the Centinel, upon the silly “Notes” upon your Letter in answer to the Letter from the Gentlemen at Northampton. My remarks were very mild rebukes, but too true, for the taste of calumniators, and therefore were not published; they concluded with these words, “Is this the cale by which the revolutionary Patriots are to receive their reward? If the weight of years and long continued energies, should impair the lustre of a mind whose meridian beams animated our whole Country, and lighted the road to the Independence—shall we deny all consolation but that we cannot withold, “the Paradise of a good Conscience.”—“The ungrateful thought chills the warm blood in every generous heart”—Although these remarks were not published, I have reason to believe they had some effect to prevent a repetition of mean & base publications. The Facts, you were pleased to communicate in your Letter, are sufficient to silence forever all the attempts that have been or that may be made to lessen the merit of the first named Ambassador in the great event of the treaty for Peace. They are I trust so recorded that no time can obliterate them, and therefore calumny must be extinguished by their light.
Many of those important facts, You were pleased to communicate to me many years since, at Philadela, and which I have (without naming the high authority from whom I received them) upon all proper occasions mentioned in company, and asserted their truth, & importance—which no one disputed, but generally heard them detailed with the same pleasure that I felt in doing justice to preeminent merit. The great and highly interesting and dangerous “project of a Congress at Vienna,” is new to me, and I believe it is known to very few. It is in every view highly important, and I hope in the proper time, of which You alone must determine, that a full exposition of it may be laid before the Nation. It is not only due to Merit, but may serve as a light & a guard to our Statesmen in future negotiations. Although this great event was unknown by me, yet I have long known enough of the great events of the Revolution, to impress my mind with a belief that no man now walks the world whose merit in promoting the interest & Independence of this Country, will equals his who was the first projector of the articles of the treaty for Peace. Many great and good men displayed eminent talents and patriotism, “but one star differeth from another star in glory.”—I feel great pleasure in recounting the excellent characters that adorned the Revolution, but some were called to more important stations and endowed with talents for a higher sphere than others. Providence assigned to you, Sir, the most interest interesting diplomatic station; the Independence Liberty and Safety of our Country was in a great degree suspended upon your wisdom and firmness—had you sunk under the weight, our hopes of freedom and Independence might have been blasted after all our expense of blood & treasure. I have endeavoured to impress this idea on many minds, and have not been always unsuccessful. The noise & nonsense of parties for many years have clouded the public mind, but there are honest & enlightened men scattered over our Country who read and reflect, and I hope in time the light may prevail. The recent publications bearing Your Signature, are more generally read & more generally approved, by all parties, than any political publications for many years. I think they will be very beneficial by correcting the public mind. Truths coming from one party, are little attended to by the other. Evidence accompanies Your writings, that they are uninfluenced by party views, and therefore they are generally read with out prejudice. Your reasoning upon “the British claim of right to search American ships,” has put that subject to rest—and, in my view, annihilated every shadow as well as substance of the pretended arguments in support of it. Minds capable of weighing facts & reasons, can I think never hereafter entertain a doubt upon the subject. I always embraced Your doctrine in this case, but never before saw it supported with such clearness & force. Even prejudiced Englishmen, must feel the weight & energy of your political Artillery. To use a sailors phrase, your shot hull’d their ship and went through from side to side. I trust that no one will attempt a refutation, it would be like attacking a ship of the Line with a birch canoo.
The recent overtures of the British Govt. to adjust all matters in dispute with this Country, afford a hope of accommodation. If conducted with mutual moderation & wisdom, I please myself with a belief that harmony may be established upon a more permanent basis than ever. I wish President Madison, might take counsel of his last predecessor but One—in his negotiations. If he is a wise man, I think he will. I never thought so ill of Mr Jefferson’s administration, as some did, but I could not help thinking that he committed many errors which You would have guarded him from had he asked, and followed, your counsel.
That You, Sir, may long live to benefit your Country, and enjoy its prosperity, and its gratitude for public Services—is the wish of many, but with more sincere ardour by none than by / Sir / your very humble Servt
Joseph Ward